Moyer, C.J.,
dissenting. I concur in the thrust of the dissent of Justice Holmes; however, I believe the reference to “stare decisis” is premature, as no decision of the court changing the opinion in the case has been voted or announced.
It is also appropriate to set forth several significant facts that distinguish from this case the votes for rehearing in the cases referred to in footnote 3 of Justice Brown’s concurrence in which rehearings of merit decisions were granted:
1. In none of those cases was the motion before the court a motion to reconsider the denial of a motion to rehear a merit decision. All motions filed in those cases were motions to rehear a decision of the court on the merits, and were filed pursuant to Section 1, Rule IX of the Rules of Practice of the Supreme Court of Ohio.
2. The votes of “Moyer, C.J.” to rehear those cases that had been decided just prior to his becoming a member of this court were based upon the extraordinary and unprecedented circumstances under which those cases were selected for oral argument, in violation of Section 1, Rule VII of the Rules of Practice of the Supreme Court of Ohio; were decided and announced during the last two months of the court session in 1986; and were the 'source of opinions of such low quality that in at least one of the cases two opposing parties requested a reconsideration or clarification of the court’s opinion.
3. Although voting that rehearings should be granted in the cases cited by Justice Brown, “Moyer, C.J.” did not participate in the rehearing of the merits in any of those cases.
Finally, perhaps the most important conclusion to be drawn from the most recent vote in this case and all that has been written about that vote is that we should adopt a judicious and rational written procedure for the disposition of motions that are filed under the circumstances of the motion filed herein and those referred to in Justice Brown’s concurrence.
Wright, J., concurs in the foregoing dissenting opinion.